Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of June 23, 2015, by
and among Aethlon Medical, Inc., a Nevada corporation, with headquarters located
at 9635 Granite Ridge Drive, Suite 100, San Diego, California 92123 (the
"Company"), and the investors listed on the Schedule of Buyers attached hereto
(each, a "Buyer" and collectively, the "Buyers").

 

WHEREAS:

 

A. In connection with the Securities Purchase Agreement by and among the parties
hereto of even date herewith (the "Securities Purchase Agreement"), the Company
has agreed, upon the terms and subject to the conditions of the Securities
Purchase Agreement, to issue and sell to each Buyer, (i) shares of the Company's
common stock, par value $0.001 per share (the "Common Stock") (the shares of
Common Stock issuable pursuant to the terms of the Securities Purchase
Agreement, collectively, the "Common Shares") and (ii) warrants (the "Warrants")
which will be exercisable to purchase shares of Common Stock (as exercised,
collectively, the "Warrant Shares") in accordance with the terms of the
Warrants.

 

B. In accordance with the terms of the Securities Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the "1933 Act"), and applicable state
securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

1. Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

 

(a) "Additional Effective Date" means the date the Additional Registration
Statement is declared effective by the SEC.

 

(b) "Additional Effectiveness Deadline" means the date which is the earlier of
(x) (i) in the event that the Additional Registration Statement is not subject
to a full review by the SEC, twenty (20) calendar days after the earlier of the
Additional Filing Date and the Additional Filing Deadline or (ii) in the event
that the Additional Registration Statement is subject to a full review by the
SEC, fifty (50) calendar days after the earlier of the Additional Filing Date
and the Additional Filing Deadline and (y) the fifth (5th) Business Day after
the date the Company is notified (orally or in writing, whichever is earlier) by
the SEC that such Additional Registration Statement will not be reviewed or will
not be subject to further review; provided, however, that if the Additional
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Additional Effectiveness Deadline shall be extended to
the next Business Day on which the SEC is open for business.

 

1

 

 

(c) "Additional Filing Date" means the date on which the Additional Registration
Statement is filed with the SEC.

 

(d) "Additional Filing Deadline" means if Cutback Shares are required to be
included in any Additional Registration Statement, the later of (i) the date
sixty (60) days after the date substantially all of the Registrable Securities
registered under the immediately preceding Registration Statement are sold and
(ii) the date six (6) months from the Initial Effective Date or the most recent
Additional Effective Date, as applicable.

 

(e) "Additional Registrable Securities" means, (i) any Cutback Shares not
previously included on a Registration Statement and (ii) any capital stock of
the Company issued or issuable with respect to the Common Shares, the Warrants,
the Warrant Shares, or the Cutback Shares, as applicable, as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise without regard to any limitations on exercise of the warrants.

 

(f) "Additional Registration Statement" means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of any Additional Registrable Securities.

 

(g) "Additional Required Registration Amount" means (I) any Cutback Shares not
previously included on a Registration Statement, all subject to adjustment as
provided in Section 2(f) or (II) such other amount as may be permitted by the
staff of the SEC pursuant to Rule 415, without regard to any limitations on
exercise of the Warrants.

 

(h) "Business Day" means any day other than Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

 

(i) "Closing Date" shall have the meaning set forth in the Securities Purchase
Agreement.

 

(j) "Cutback Shares" means any of the Initial Required Registration Amount or
the Additional Required Registration Amount (without regard to clause (II) in
the definition thereof) of Registrable Securities not included in all
Registration Statements previously declared effective as contemplated hereunder
as a result of a limitation on the maximum number of shares of Common Stock of
the Company permitted to be registered by the staff of the SEC pursuant to Rule
415. For the purpose of determining the Cutback Shares, in order to determine
any applicable Required Registration Amount, unless an Investor gives written
notice to the Company to the contrary with respect to the allocation of its
Cutback Shares, first the Warrant Shares shall be excluded on a pro rata basis
among the Investors until all of the Warrant Shares have been excluded, and
second the Common Shares shall be excluded on a pro rata basis among the
Investors until all of the Common Shares have been excluded.

 

2

 

 

(k) "Effective Date" means the Initial Effective Date and the Additional
Effective Date, as applicable.

 

(l) "Effectiveness Deadline" means the Initial Effectiveness Deadline and the
Additional Effectiveness Deadline, as applicable.

 

(m) "Eligible Market" means the Principal Market, The New York Stock Exchange,
Inc., the NYSE MKT LLC, The NASDAQ Capital Market, The NASDAQ Global Select
Market or The Nasdaq Global Market.

 

(n) "Filing Deadline" means the Initial Filing Deadline and the Additional
Filing Deadline, as applicable.

 

(o) "Initial Effective Date" means the date that the Initial Registration
Statement has been declared effective by the SEC.

 

(p) "Initial Effectiveness Deadline" means the date which is the earlier of (x)
(i) in the event that the Initial Registration Statement is not subject to a
full review by the SEC, fifty (50) calendar days after the Closing Date or (ii)
in the event that the Initial Registration Statement is subject to a full review
by the SEC, one hundred and twenty (120) calendar days after the Closing Date
and (y) the fifth (5th) Business Day after the date the Company is notified
(orally or in writing, whichever is earlier) by the SEC that such Initial
Registration Statement will not be reviewed or will not be subject to further
review; provided, however, that if the Initial Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, the Initial
Effectiveness Deadline shall be extended to the next Business Day on which the
SEC is open for business.

 

(q) "Initial Filing Date" means the date on which the Initial Registration
Statement is filed with the SEC.

 

(r) "Initial Filing Deadline" means the date which is thirty (30) calendar days
after the Closing Date.

 

(s) "Initial Registrable Securities" means (i) the Common Shares issued pursuant
to the terms of the Securities Purchase Agreement, (ii) the Warrant Shares
issued or issuable upon exercise of the Warrants and (iii) any capital stock of
the Company issued or issuable with respect to the Common Shares, the Warrant
Shares or the Warrants as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise without regard to any
limitations on exercise of the Warrants.

 

(t) "Initial Registration Statement" means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of the Initial Registrable Securities.

 

(u) "Initial Required Registration Amount" means (I) the sum of (i) the number
of Common Shares and (ii) the maximum number of Warrant Shares issued and
issuable pursuant to the Warrants, without regard to any limitations on exercise
of the Warrants or (II) such other amount as may be permitted by the staff of
the SEC pursuant to Rule 415.

 

3

 

 

(v) "Investor" means a Buyer or any transferee or assignee thereof to whom a
Buyer assigns its rights under this Agreement and who agrees to become bound by
the provisions of this Agreement in accordance with Section 9 and any transferee
or assignee thereof to whom a transferee or assignee assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9.

 

(w) "Lead Investor" means Alpha Capital Anstalt.

 

(x) "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(y) "Principal Market" means The OTC QB.

 

(z) "register," "registered," and "registration" refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415, and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

 

(aa) "Registrable Securities" means the Initial Registrable Securities and the
Additional Registrable Securities.

 

(bb) "Registration Statement" means the Initial Registration Statement and the
Additional Registration Statement, as applicable.

 

(cc) "Required Holders" means holders of at least a majority of the Registrable
Securities held by Major Investors (as defined in the Securities Purchase
Agreement) and shall include the Lead Investor so long as the Lead Investor
and/or any of its affiliates hold any Registrable Securities.

 

(dd) "Required Registration Amount" means either the Initial Required
Registration Amount or the Additional Required Registration Amount, as
applicable.

 

(ee) "Rule 415" means Rule 415 promulgated under the 1933 Act or any successor
rule providing for offering securities on a continuous or delayed basis.

 

(ff) "SEC" means the United States Securities and Exchange Commission.

 

(gg) "Trading Day" means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
"Trading Day" shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

 

4

 

 

2. Registration.

 

(a) Initial Mandatory Registration. Promptly following the Closing Date, the
Company shall prepare, and, as soon as practicable but in no event later than
the Initial Filing Deadline, file with the SEC the Initial Registration
Statement on Form S-3 covering the resale of all of the Initial Registrable
Securities. In the event that Form S-3 is unavailable for such a registration,
the Company shall use Form S-1 or such other form as is available for such a
registration on another appropriate form reasonably acceptable to the Required
Holders, subject to the provisions of Section 2(e). The Initial Registration
Statement prepared pursuant hereto shall register for resale at least the number
of shares of Common Stock equal to the Initial Required Registration Amount
determined as of the date the Initial Registration Statement is initially filed
with the SEC, subject to adjustment as provided in Section 2(f). The Initial
Registration Statement shall contain (except if otherwise directed by the
Required Holders) the "Plan of Distribution" and "Selling Shareholders" sections
in substantially the form attached hereto as Exhibit B. The Company shall use
its best efforts to have the Initial Registration Statement declared effective
by the SEC as soon as practicable, but in no event later than the Initial
Effectiveness Deadline. By 9:30 a.m. New York time on the Business Day following
the Initial Effective Date, the Company shall file with the SEC in accordance
with Rule 424 under the 1933 Act the final prospectus to be used in connection
with sales pursuant to such Initial Registration Statement.

 

(b) Additional Mandatory Registrations. The Company shall prepare, and, as soon
as practicable but in no event later than the Additional Filing Deadline, file
with the SEC an Additional Registration Statement on Form S-3 covering the
resale of all of the Additional Registrable Securities not previously registered
on an Additional Registration Statement hereunder. To the extent the staff of
the SEC does not permit the Additional Required Registration Amount to be
registered on an Additional Registration Statement, the Company shall file
Additional Registration Statements successively trying to register on each such
Additional Registration Statement the maximum number of remaining Additional
Registrable Securities until the Additional Required Registration Amount has
been registered with the SEC; provided that after two rejections by the SEC of
Additional Registration Statements, the Company shall not be required to file
Additional Registration Statements more frequently than once per sixty day
period commencing subsequent to the second rejection. In the event that Form S-3
is unavailable for such a registration, the Company shall use Form S-1 or such
other form as is available for such a registration on another appropriate form
reasonably acceptable to the Required Holders, subject to the provisions of
Section 2(e). Each Additional Registration Statement prepared pursuant hereto
shall register for resale at least that number of shares of Common Stock equal
to the Additional Required Registration Amount determined as of the date such
Additional Registration Statement is initially filed with the SEC, subject to
adjustment as provided in Section 2(f). Each Additional Registration Statement
shall contain (except if otherwise directed by the Required Holders) the "Plan
of Distribution" and "Selling Shareholders" sections in substantially the form
attached hereto as Exhibit B. The Company shall use its best efforts to have
each Additional Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the Additional Effectiveness Deadline.
By 9:30 a.m. New York time on the Business Day following the Additional
Effective Date, the Company shall file with the SEC in accordance with Rule 424
under the 1933 Act the final prospectus to be used in connection with sales
pursuant to such Additional Registration Statement.

 

5

 

 

(c) Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase or decrease
in the number of Registrable Securities included therein shall be allocated pro
rata among the Investors based on the number of Registrable Securities held by
each Investor at the time the Registration Statement covering such initial
number of Registrable Securities or increase or decrease thereof is declared
effective by the SEC. In the event that an Investor sells or otherwise transfers
any of such Investor's Registrable Securities, each transferee shall be
allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Investors,
pro rata based on the number of Registrable Securities then held by such
Investors which are covered by such Registration Statement. In no event shall
the Company include any securities other than Registrable Securities on any
Registration Statement without the prior written consent of the Required
Holders.

 

(d) Legal Counsel. Subject to Section 5 hereof, the Required Holders shall have
the right to select one legal counsel to review and oversee any registration
pursuant to this Section 2 ("Legal Counsel"), which shall be Grushko & Mittman,
P.C., or such other counsel as thereafter designated by the Required Holders.
The Company and Legal Counsel shall reasonably cooperate with each other in
performing the Company's obligations under this Agreement.

 

(e) Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on Form S-1 or
another appropriate form reasonably acceptable to the Required Holders and (ii)
undertake to register the Registrable Securities on Form S-3 as soon as such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as any such
Registration Statement on Form S-3 filed by the Company covering the Registrable
Securities has been declared effective by the SEC.

 

(f) Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a) or
Section 2(b) is insufficient to cover the Required Registration Amount of
Registrable Securities required to be covered by such Registration Statement or
an Investor's allocated portion of the Registrable Securities pursuant to
Section 2(c), the Company shall amend the applicable Registration Statement, or
file a new Registration Statement (on the short form available therefor, if
applicable), or both, so as to cover at least the Required Registration Amount
as of the Trading Day immediately preceding the date of the filing of such
amendment or new Registration Statement, in each case, as soon as practicable,
but in any event not later than fifteen (15) days after the necessity therefor
arises. The Company shall use its best efforts to cause such amendment and/or
new Registration Statement to become effective as soon as practicable following
the filing thereof. For purposes of the foregoing provision, the number of
shares available under a Registration Statement shall be deemed "insufficient to
cover all of the Registrable Securities" if at any time the number of shares of
Common Stock available for resale under the Registration Statement is less than
the Required Registration Amount. The calculation set forth in the foregoing
sentence shall be made without regard to any limitations on the exercise of the
Warrants and such calculation shall assume the Warrants are then exercisable in
full into shares of Common Stock at the then prevailing Exercise Price (as
defined in the Warrants).

 

6

 

 

(g) Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) the Initial Registration Statement when declared
effective fails to register the Initial Required Registration Amount of Initial
Registrable Securities (a "Registration Failure"), (ii) a Registration Statement
covering all of the Registrable Securities required to be covered thereby and
required to be filed by the Company pursuant to this Agreement is (A) not filed
with the SEC on or before the applicable Filing Deadline (a "Filing Failure") or
(B) not declared effective by the SEC on or before the applicable Effectiveness
Deadline, (an "Effectiveness Failure") or (iii) on any day after the applicable
Effective Date, sales of all of the Registrable Securities required to be
included on such Registration Statement cannot be made (other than during an
Allowable Grace Period (as defined in Section 3(r))) pursuant to such
Registration Statement or otherwise (including, without limitation, because of
the suspension of trading or any other limitation imposed by an Eligible Market,
a failure to keep such Registration Statement effective, a failure to disclose
such information as is necessary for sales to be made pursuant to such
Registration Statement, a failure to register a sufficient number of shares of
Common Stock or a failure to maintain the listing of the Common Stock) (a
"Maintenance Failure" and collectively with a Registration Failure, a Filing
Failure, and an Effectiveness Failure, the “Failures” and each a “Failure”),
then, as partial relief for the damages to any holder by reason of a Failure
(which remedy shall not be exclusive of any other remedies available at law or
in equity, including, without limitation, specific performance or the additional
obligation of the Company to register any Cutback Shares), the Company shall pay
to each holder of Registrable Securities relating to such Registration Statement
an amount in cash equal to two percent (2.0%) of the aggregate Purchase Price
(as defined in the Securities Purchase Agreement) of such Investor's Registrable
Securities whether or not included in such Registration Statement, on each of
the following dates: (i) the day of a Registration Failure, (ii) the day of a
Filing Failure; (iii) the day of an Effectiveness Failure; (iv) the initial day
of a Maintenance Failure; (v) on the thirtieth day after the date of a
Registration Failure and every thirtieth day thereafter (pro rated for periods
totaling less than thirty days) until such Registration Failure is cured; (vi)
on the thirtieth day after the date of a Filing Failure and every thirtieth day
thereafter (pro rated for periods totaling less than thirty days) until such
Filing Failure is cured; (vii) on the thirtieth day after the date of an
Effectiveness Failure and every thirtieth day thereafter (pro rated for periods
totaling less than thirty days) until such Effectiveness Failure is cured; and
(viii) on the thirtieth day after the initial date of a Maintenance Failure and
every thirtieth day thereafter (pro rated for periods totaling less than thirty
days) until such Maintenance Failure is cured; provided however, in the event
that there shall be more than one Failure occurring simultaneously, the 2.0%
shall apply in the aggregate (e.g., during any single or multiple Failure, 2%
shall be due, however 2% shall not be due “per Failure” if the Failures are
simultaneous and for so long as such Failures are simultaneous). The payments to
which a holder shall be entitled pursuant to this Section 2(g) are referred to
herein as "Registration Delay Payments." Registration Delay Payments shall be
paid on the earlier of (I) the dates set forth above and (II) the third Business
Day after the event or failure giving rise to the Registration Delay Payments is
cured. In the event the Company fails to make Registration Delay Payments in a
timely manner, such Registration Delay Payments shall bear interest at the rate
of one and one-half percent (1.5%) per month (prorated for partial months) until
paid in full. Notwithstanding anything to the contrary contained herein,
Registration Delay Payments shall (i) not, in the aggregate, exceed ten percent
(10.0%) of the aggregate Purchase Price, (ii) cease to accrue when all of the
Registrable Securities may be sold pursuant to Rule 144 without any restrictions
or limitations and (iii) cease to accrue upon the termination of the
Registration Period (as defined below). Notwithstanding anything to the contrary
contained herein, no Failure shall be deemed to have occurred or be deemed
ongoing due to a failure to keep a Registration Statement effective that is
caused solely by the Company’s filing of an Annual Report on Form 10-K so long
as the Company also has filed a post-effective amendment to such Registration
Statement as required by Section 3(b) and such post-effective amendment is
declared effective by the date which is the earlier of (x) (i) in the event that
the post-effective amendment is not subject to a full review by the SEC, fifty
(50) calendar days after the filing date thereof or (ii) in the event that the
post-effective amendment is subject to a full review by the SEC, eighty (80)
calendar days after the filing date thereof and (y) the fifth (5th) Business Day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such post-effective amendment will not be reviewed or
will not be subject to further review; provided, however, that if such date
falls on a Saturday, Sunday or other day that the SEC is closed for business,
the date shall be extended to the next Business Day on which the SEC is open for
business.

 

7

 

 

3. Related Obligations.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b), 2(e) or 2(f), the Company will use its
best efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

 

(a) The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to the Registrable Securities and use its best efforts to
cause such Registration Statement relating to the Registrable Securities to
become effective as soon as practicable after such filing (but in no event later
than the Effectiveness Deadline). The Company shall keep each Registration
Statement effective pursuant to Rule 415 at all times until the earlier of (i)
the date that is two (2) years and six (6) months after the Closing Date or (ii)
the date on which the Investors shall have sold all of the Registrable
Securities required to be covered by such Registration Statement (the
"Registration Period"). The Company shall ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading. The term "best efforts"
shall mean, among other things, that the Company shall submit to the SEC, within
two (2) Business Days after the later of the date that (i) the Company learns
that no review of a particular Registration Statement will be made by the staff
of the SEC or that the staff has no further comments on a particular
Registration Statement, as the case may be, and (ii) the approval of Legal
Counsel and the Registration Consultant (as defined in Section 5) pursuant to
Section 3(c) (which approval is immediately sought), a request for acceleration
of effectiveness of such Registration Statement to a time and date not later
than two (2) Business Days after the submission of such request. The Company
shall respond in writing to comments made by the SEC in respect of a
Registration Statement as soon as practicable, but in no event later than
fifteen (15) days after the receipt of comments by or notice from the SEC that
an amendment is required in order for a Registration Statement to be declared
effective. The Company shall cause the Registration Consultant to be included on
all substantive communications with the SEC and the Company’s legal counsel with
respect to, and to receive all drafts of, the Registration Statement and any
amendments and supplements thereto. The Company shall provide a first draft of
the Initial Registration Statement to the Registration Consultant no later than
ten (10) days after the Closing Date.

 

8

 

 

(b) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q, Form 8-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the "1934 Act"), the Company shall
have incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

 

(c) The Company shall (A) permit Legal Counsel and the Registration Consultant
to review and comment upon (i) a Registration Statement at least three (3)
Business Days prior to its filing with the SEC and (ii) all amendments and
supplements to all Registration Statements (except that Legal Counsel shall not
be entitled to review those filed solely by reason of the Company filing Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form
8-K, and any similar or successor reports so long as there are no changes to the
"Plan of Distribution" and "Selling Shareholders" sections thereof) within a
reasonable number of days prior to their filing with the SEC, (B) permit each
Major Investor to review and comment on the "Plan of Distribution" and "Selling
Shareholders" sections of the Registration Statement and all amendments and
supplements to the Registration Statement to the extent any changes are made to
those sections, and (C) not file any Registration Statement or amendment or
supplement thereto in a form to which Legal Counsel or the Registration
Consultant reasonably objects; provided however, that if the delay in filing the
Registration Statement is due to Legal Counsel’s, the Registration Consultant’s
or a Major Investor’s unreasonable objections (and unreasonable refusal to allow
the Company to file the Registration Statement), then in such event, no
Registration Failure (or similar event that triggers a Registration Delay
Payment) shall be deemed to have occurred. The Company shall not submit a
request for acceleration of the effectiveness of a Registration Statement or any
amendment or supplement thereto without the prior approval of Legal Counsel and
the Registration Consultant, which consent shall not be unreasonably withheld;
provided however, that if the delay in filing the effectiveness of the
Registration Statement is due to Legal Counsel’s or the Registration
Consultant’s unreasonable objections (and unreasonable refusal to allow the
Registration Statement to become effective) then in such event, no Effectiveness
Failure (or similar event that triggers a Registration Delay Payment) shall be
deemed to have occurred. The Company shall furnish to Legal Counsel and the
Registration Consultant, without charge, (i) copies of any correspondence from
the SEC or the staff of the SEC to the Company or its representatives relating
to any Registration Statement, (ii) promptly after the same is prepared and
filed with the SEC, one copy of any Registration Statement and any amendment(s)
thereto, including financial statements and schedules, all documents
incorporated therein by reference, if requested by an Investor, and all exhibits
and (iii) upon the effectiveness of any Registration Statement, one copy of the
prospectus included in such Registration Statement and all amendments and
supplements thereto. The Company shall reasonably cooperate with Legal Counsel,
the Registration Consultant and the Major Investors in performing the Company's
obligations pursuant to this Section 3.

 

9

 

 

(d) The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, ten (10) copies of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably request)
and (iii) such other documents, including copies of any preliminary or final
prospectus, as such Investor may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities owned by such
Investor.

 

(e) The Company shall use its best efforts to (i) register and qualify, unless
an exemption from registration and qualification applies, the resale by
Investors of the Registrable Securities covered by a Registration Statement
under such other securities or "blue sky" laws of all applicable jurisdictions
in the United States, (ii) prepare and file in those jurisdictions such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Legal Counsel and each Investor
who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or "blue sky"
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.

 

10

 

 

(f) The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable but not later than the first
Business Day after becoming aware of such event, (i) as a result of which the
prospectus included in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading
(provided that in no event shall such notice contain any material, nonpublic
information), or (ii) that results in the lack of effectiveness of any
Registration Statement, and, subject to Section 3(r), promptly prepare a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission, or lack of effectiveness of any Registration Statement,
and deliver ten (10) copies of such supplement or amendment to Legal Counsel and
each Investor (or such other number of copies as Legal Counsel or such Investor
may reasonably request). The Company shall also promptly notify Legal Counsel
and each Investor in writing (i) when a prospectus or any prospectus supplement
or post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel and each Investor by facsimile
or email on the same day of such effectiveness and by overnight mail), (ii) of
any request by the SEC for amendments or supplements to a Registration Statement
or related prospectus or related information, and (iii) of the Company's
reasonable determination that a post-effective amendment to a Registration
Statement would be appropriate. By 9:30 a.m. New York City time on the date
following the date any post-effective amendment has become effective, the
Company shall file with the SEC in accordance with Rule 424 under the 1933 Act
the final prospectus to be used in connection with sales pursuant to such
Registration Statement.

 

(g) The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify Legal Counsel and each Investor who holds Registrable Securities being
sold of the issuance of such order and the resolution thereof or its receipt of
actual notice of the initiation or threat of any proceeding for such purpose.

 

(h) If any Investor is required by the SEC to be described in the Registration
Statement as an underwriter or an Investor believes that it should be identified
as an underwriter of Registrable Securities in the Registration Statement and
the Registration Statement is so modified, at the reasonable request of such
Investor, the Company shall furnish to such Investor, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as an Investor may reasonably request (i) a letter, dated such date,
from the Company's independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Investors, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
Investors.

 

11

 

 

(i) If any Investor is required under applicable securities laws to be described
in the Registration Statement as an underwriter or an Investor believes that it
could reasonably be deemed to be an underwriter of Registrable Securities, the
Company shall make available for inspection by (i) such Investor, (ii) Legal
Counsel and (iii) one firm of accountants or other agents retained by the
Investors (collectively, the "Inspectors"), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the "Records"), as shall be reasonably deemed necessary by each
Inspector, and cause the Company's officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree to hold in strict confidence and shall not make
any disclosure (except to an Investor) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this Agreement. Each Investor agrees
that it shall, upon learning that disclosure of such Records is sought in or by
a court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investors' ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.

 

(j) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor a reasonable period of
time, at the Investor's expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

 

(k) The Company shall use its best efforts either to (i) cause all of the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange or (ii) secure the
inclusion for quotation of all of the Registrable Securities on the Principal
Market or (iii) if, despite the Company's best efforts, the Company is
unsuccessful in satisfying the preceding clauses (i) and (ii), to secure the
inclusion for quotation on another Eligible Market for such Registrable
Securities and, without limiting the generality of the foregoing, to use its
best efforts to arrange for at least two market makers to register with the
Financial Industry Regulatory Authority, Inc. ("FINRA") as such with respect to
such Registrable Securities. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(k).

 

12

 

 

(l) The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

 

(m) If requested by an Investor, the Company shall as soon as practicable (i)
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by an Investor
holding any Registrable Securities.

 

(n) The Company shall use its best efforts to cause the Registrable Securities
covered by a Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.

 

(o) The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company's
fiscal quarter next following the applicable Effective Date of a Registration
Statement.

 

(p) The Company shall otherwise use its best efforts to comply in all material
respects with all applicable rules and regulations of the SEC in connection with
any registration hereunder.

 

(q) Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

 

13

 

 

(r) Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a "Grace Period"); provided, that the Company
shall promptly (i) notify the Investors in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed ten (10)
consecutive Trading Days and during any three hundred sixty five (365) day
period such Grace Periods shall not exceed an aggregate of twenty (20) Trading
Days and the first day of any Grace Period must be at least five (5) Trading
Days after the last day of any prior Grace Period (each, an "Allowable Grace
Period"). For purposes of determining the length of a Grace Period above, the
Grace Period shall begin on and include the date the Investors receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Investors receive the notice referred to in clause (ii) and the date
referred to in such notice. The provisions of Section 3(g) hereof shall not be
applicable during the period of any Allowable Grace Period. Upon expiration of
the Grace Period, the Company shall again be bound by the first sentence of
Section 3(f) with respect to the information giving rise thereto unless such
material, non-public information is no longer applicable. Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of the Securities Purchase Agreement in connection with any sale
of Registrable Securities with respect to which an Investor has entered into a
contract for sale, prior to the Investor's receipt of the notice of a Grace
Period and for which the Investor has not yet settled.

 

(s) Neither the Company nor any Subsidiary or affiliate thereof shall identify
any Investor as an underwriter in any public disclosure or filing with the SEC,
the Principal Market or any Eligible Market and any Buyer being deemed an
underwriter by the SEC shall not relieve the Company of any obligations it has
under this Agreement or any other Transaction Document (as defined in the
Securities Purchase Agreement); provided, however, that the foregoing shall not
prohibit the Company from including the disclosure found in the "Plan of
Distribution" section attached hereto as Exhibit B in the Registration
Statement. If the Company is required by law to identify any Investor as an
underwriter in any public disclosure or filing with the SEC, the Principal
Market or any Eligible Market, prior to so identifying any such Investor, the
Company shall promptly notify each such Investor of the legal requirement and
give each such Investor a reasonable opportunity to persuade the applicable
regulator that said disclosure is not required. If the applicable Investors are
unable to eliminate the legal requirement to be identified as an underwriter,
the applicable Investor shall have five (5) Business Days to consent to such
disclosure or to agree to withdraw as a selling shareholder under the
Registration Statement. If an Investor agrees to withdraw as a selling
shareholder under the Registration Statement, the Company shall not be
responsible for any such Failures with respect to any such Investor.

 

(t) Neither the Company nor any of its Subsidiaries has entered, as of the date
hereof, nor shall the Company or any of its Subsidiaries, on or after the date
of this Agreement, enter into any agreement with respect to its securities, that
would have the effect of preventing the Company from performing its obligations
hereunder.

 

14

 

 

4. Obligations of the Investors.

 

(a) At least five (5) Business Days prior to the first anticipated Filing Date
of a Registration Statement, the Company shall notify each Investor in writing
of the information the Company requires from each such Investor if such Investor
elects to have any of such Investor's Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete any registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
timely furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required by the Company to effect
and maintain the effectiveness of the registration of such Registrable
Securities and shall timely execute such documents in connection with such
registration as the Company may reasonably request.

 

(b) Each Investor, by such Investor's acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor's election to exclude all of such Investor's Registrable Securities
from such Registration Statement.

 

(c) Each Investor agrees that, upon delivery of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f) (a “No Sale Notice”), such Investor (and any person acting on
its behalf) will immediately discontinue disposition of Registrable Securities
pursuant to any Registration Statement(s) covering such Registrable Securities
until such Investor's receipt of copies of the supplemented or amended
prospectus as contemplated by Section 3(g) or the first sentence of 3(f) or
receipt of notice that no supplement or amendment is required. Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of the Securities Purchase Agreement in connection with any sale
of Registrable Securities with respect to which an Investor has entered into a
contract for sale prior to the Investor's receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f) and for which the Investor has not yet settled. Neither the
Company, nor any of its Affiliates or counsel, shall have liability for the
failure of any Investor (or any person acting on its behalf) to cease
distributions after delivery of a No Sale Notice. In addition to, and
notwithstanding the foregoing, and except as set forth in the second sentence of
this paragraph 3(c), each Investor agrees that it (and any person acting on its
behalf) will sell or dispose of shares of Common Stock or Warrant Shares
obtained upon the exercise of the Warrants only at such time or times when (i)
the Common Stock or Warrant Shares obtained upon the exercise of the Warrants
are registered under the Registration Statement and such Registration Statement
is then effective, or (ii) the shares of Common Stock or Warrant Shares obtained
upon the exercise of the Warrants are eligible for sale under Rule 144 or any
other exemption from registration.

 

(d) Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.

 

15

 

 

5. Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company. The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with registration, filing or qualification pursuant to Sections 2 and
3 of this Agreement which amount shall be limited to $5,000 for each such
registration, filing or qualification. The Company shall also engage Jolie Kahn
or other counsel mutually acceptable to the Company and Empery Asset Management,
LP to act as a registration consultant (the “Registration Consultant”) and shall
pay such Registration Consultant reasonable fees and expenses, which amount
shall not, without the prior written consent of the Company, exceed $30,000 in
the aggregate per Registration Statement for all filings (including, but not
limited to, amendments and supplements thereto) relating to, and the
registration and qualification of the securities underlying, such Registration
Statement.

 

6. Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

 

 

16

 

 

(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
partners, members, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an "Indemnified Person"), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys'
fees, amounts paid in settlement or expenses, joint or several (collectively,
"Claims"), incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto ("Indemnified Damages"), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other "blue sky" laws of any jurisdiction in which Registrable Securities are
offered ("Blue Sky Filing"), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement or
(iv) any violation of this Agreement (the matters in the foregoing clauses (i)
through (iv) being, collectively, "Violations"). Subject to Section 6(c), the
Company shall reimburse the Indemnified Persons, promptly as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (i) shall not apply to
a Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by such Indemnified Person for such Indemnified Person expressly
for use in connection with the preparation of the Registration Statement or any
such amendment thereof or supplement thereto; and (ii) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investors pursuant to Section 9.

 

(b) In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
"Indemnified Party"), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor shall
reimburse the Indemnified Party for any legal or other expenses reasonably
incurred by an Indemnified Party in connection with investigating or defending
any such Claim; provided, however, that the indemnity agreement contained in
this Section 6(b) and the agreement with respect to contribution contained in
Section 7 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of such Investor, which
consent shall not be unreasonably withheld or delayed; provided, further,
however, that the Investor shall be liable under this Section 6(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
such Investor as a result of the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 9.

 

17

 

 

(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, as applicable, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding. In the case of an Indemnified Person, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Investors holding at least a majority in interest of the Registrable Securities
included in the Registration Statement to which the Claim relates. The
Indemnified Party or Indemnified Person shall reasonably cooperate with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim. The indemnifying party
shall keep the Indemnified Party or Indemnified Person fully apprised at all
times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

 

(d) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

18

 

 

7. Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

8. Reports Under the 1934 Act.

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration ("Rule 144"), the Company agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and

 

(c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of the 1933 Act and
the 1934 Act and that it has satisfied the current public information provisions
set forth in Rule 144, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

 

9. Assignment of Registration Rights.

 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor's Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.

 

19

 

 

10. Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders; provided that any such amendment or waiver that complies with the
foregoing but that disproportionately, materially and adversely affects the
rights and obligations of any Investor relative to the comparable rights and
obligations of the other Investors shall require the prior written consent of
such adversely affected Investor. Any amendment or waiver effected in accordance
with this Section 10 shall be binding upon each Investor and the Company. No
such amendment shall be effective to the extent that it applies to less than all
of the holders of the Registrable Securities. No consideration shall be offered
or paid to any Person to amend or consent to a waiver or modification of any
provision of this Agreement unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the parties to this
Agreement.

 

11. Miscellaneous.

 

(a) A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from such record
owner of such Registrable Securities.

 

(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) when sent, if sent by electronic mail; or (iv) one Business Day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses, facsimile
numbers and email addresses for such communications shall be:

 

If to the Company:

 

Aethlon Medical, Inc.

9635 Granite Ridge Drive, Suite 100

San Diego, CA 92123

Attention: James Frakes, CFO

Fax: 858-272-2738

E-mail: jfrakes@aethlonmedical.com

 

20

 

 

With a copy (for informational purposes only) to:

 

  Raines Feldman LLP   9720 Wishire Boulevard, 5th Floor   Los Angeles, CA 90212
  Attention:   Jennifer A. Post, Esq.   Fax:   (310) 499-5922   Email:
jpost@raineslaw.com

 

If to the Transfer Agent:

 

  Computershare   250 Royall Street   Canton, MA 02021   Telephone: 303-262-0678
  Facsimile: 303-262-0610   Attention: Lee Meier   E-mail:
Lee.Meier@computershare.com

 

If to Legal Counsel:

 

  Grushko & Mittman, P.C.   515 Rockaway Avenue   Valley Stream, NY 11581  
Telephone: (212) 697-9500   Facsimile: (212) 697-3575   Attention: Barbara R.
Mittman, Esq.   Email: barbara@grushkomittman.com

 

If to a Buyer, to its address, facsimile number and/or email address set forth
on the Schedule of Buyers attached hereto or on the signature pages of the
Securities Purchase Agreement, with copies to such Buyer's representatives as
set forth on the Schedule of Buyers, or to such other address, facsimile number
and/or email address to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender's facsimile machine
or email containing the time, date, recipient facsimile number and an image of
the first page of such transmission or (C) provided by a courier or overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 

(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

21

 

 

(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(e) If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

(f) This Agreement, the other Transaction Documents (as defined in the
Securities Purchase Agreement) and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

 

(g) Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

 

(h) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

22

 

 

(i) This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 

(j) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(k) All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders, determined as if the outstanding Warrants
then held by Investors have been exercised for Registrable Securities without
regard to any limitations on exercise of the Warrants.

 

(l) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

(m) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

(n) The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

 

(o) Legal Counsel may resign as Legal Counsel on five (5) calendar days’ prior
notice to the Company and Lead Investor. Legal Counsel will not be required to
consult with any Buyer nor obtain instructions nor follow any instructions or
orders made or given by any Buyer other than the Lead Investor.

 

* * * * * *

 

[Signature Page Follows]

 

 

 

 

23

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 



  COMPANY:       AETHLON MEDICAL, INC.         By: /s/ James A.
Joyce                             Name: James A. Joyce     Title:   Chief
Executive Officer



 

 

 

 

24

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

  BUYERS:       ALPHA CAPITAL ANSTALT                   By:

/s/ Konrad Ackermann

    Name:  Konrad Ackermann     Title:  Director      

 

 

 

 

25

 



 





IN WITNESS WHEREOF, each Buyer and the Company have earned their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

   

BUYERS:

 

OSHER CAPITAL PARTNERS LLC

                    By:  /s/ Ari Kluger                               Name:  Ari
Kluger     Title:    General Partner

 



 

 

 

26

 

  

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

  BUYERS:      

EMPERY ASSET MASTER LTD.

 

By: EMPERY ASSET MANAGEMENT, LP, its Authorized Agent

                  By:

/s/ Brett Director

    Name:  Brett Director     Title:  General Counsel      

 

 

 

 

27

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

  BUYERS:      

EMPERY TAX EFFICIENT, LP

 

By: EMPERY ASSET MANAGEMENT, LP, its Authorized Agent

                  By:

/s/ Brett Director

    Name:  Brett Director     Title:  General Counsel

 

 

 

 

28

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

      BUYERS:              

EMPERY TAX EFFICIENT II, LP

 

By: EMPERY ASSET MANAGEMENT, LP, its Authorized Agent

 

                                  By:

/s/ Brett Director

        Name:  Brett Director         Title:  General Counsel

 

 



29

 

  

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

      BUYERS:              

LINCOLN PARK CAPITAL FUND, LLC

 

By: Lincoln Park Capital, LLC

 

By: Rockledge Capital Corporation

                                  By:

/s/ Joshua Scheinfeld

        Name:  Joshua Scheinfeld         Title:  President

 

 

 

 

30

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

      BUYERS:              

FRONTIER VENTURES, LLC 

                                  By:

/s/ Munish Sood

        Name:  Munish Sood         Title:  Managing Member

 

 

 

 

31

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

      BUYERS:               JOSHUA S. BRODKIN                                  
By:

/s/ Joshua S. Brodkin

        Joshua S. Brodkin

 

 

 

 

32

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

      BUYERS:              

RAJENDRA P. GUPTA

                                  By:

/s/ Rajendra P. Gupta

        Rajendra P. Gupta          

 

 

 

 

33

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

      BUYERS:               GARY KARLIN AND JANE ZAMOST                        
          By:

/s/ Gary Karlan, Jane Zamost

        Gary Karlan, Jane Zamost

 

 

 

 

34

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

      BUYERS:               KEVIN L. KUNKLE                                  
By:

/s/ Kevin L. Kunkle

        Kevin L. Kunkle

 

 

 

 

35

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

      BUYERS:               JAY K. PATEL                                   By:

/s/ Jay K. Patel

        Jay K. Patel

 

 

 

 

36

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

      BUYERS:               ADAM SACKSTEIN, MD                                  
By:

/s/ Adam Sackstein

        Adam Sackstein

 

 

 

 

37

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

      BUYERS:               CHIRAG S. SHAH                                   By:

/s/ Chirag S. Shah

        Chirag S. Shah

 

 

 

 

38

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

      BUYERS:               NIRAV K. SHAH                                   By:

/s/ Nirav K. Shah

        Nirav K. Shah

 

 

 

 

39

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

      BUYERS:               SYDNEY TYSON                                   By:

/s/ Sydney Tyson

        Sydney Tyson

 

 

 

 

40

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

      BUYERS:               CHRISTOPHER WETZEL                                  
By:

/s/ Christopher Wetzel

        Christopher Wetzel

 

 

 

 

41

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

      BUYERS:               MARSHALL WOLF                                   By:

/s/ Marshall Wolf

        Marshall Wolf

 

 

 

42

 

 

SCHEDULE OF BUYERS 

 

  

Buyer

  Buyer’s Address
and Facsimile Number   Buyer's Representative's Address
and Facsimile Number           Empery Asset Master, Ltd   c/o Empery Asset
Management, LP
1 Rockefeller Plaza, Suite 1205
New York, NY 10020
Attention: Ryan M. Lane
Facsimile:  +1 212 608 3307
Telephone:  +1 212 608 3300
Email:  notices@emperyam.com

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attn: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2000

Email: eleazer.klein@srz.com

 

Empery Tax Efficient, LP   c/o Empery Asset Management, LP
1 Rockefeller Plaza, Suite 1205
New York, NY 10020
Attention: Ryan M. Lane
Facsimile:  +1 212 608 3307
Telephone: +1 212 608 3300
Email:  notices@emperyam.com

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attn: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2000

Email: eleazer.klein@srz.com

 

Empery Tax Efficient II, LP   c/o Empery Asset Management, LP
1 Rockefeller Plaza, Suite 1205
New York, NY 10020
Attention: Ryan M. Lane
Facsimile:  +1 212 608 3307
Telephone: +1 212 608 3300
Email:  notices@emperyam.com

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attn: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2000

Email: eleazer.klein@srz.com

 

Alpha Capital Anstalt  

Lettstrasse 32

9490 Vaduz, Liechtenstein

Attention: Konrad Ackermann, Director

Facsimile: 011-423-2323196

Email: info@alphacapital.li

 

 

Grushko & Mittman, P.C.

515 Rockaway Avenue

Valley Stream, NY 11581

Attn: Barbara R. Mittman, Esq.

Facsimile: (212) 697-3575

Telephone: (212) 697-9500

Email: barbara@grushkomittman.com

          Osher Capital Partners LLC   c/o LH Financial  
510 Madison Avenue
14th Floor
New York, NY 10022                 Lincoln Park Capital Fund, LLC  

440 N. Wells St., Suite 410

Chicago, IL 60654

Attention: Joshua Scheinfeld

              Adam Sackstein         Chirag S. Shah         Kevin L. Kunkle    
    Jay K. Patel         Gary Karlin and Jane Zamost         Rajendra P. Gupta  
      Christopher Wetzel         Sydney Tyson         Nirav K. Shah        
Frontier Ventures, LLC         Marshall Wolf         Joshua S. Brodkin        

  

43

 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

Computershare

250 Royall Street

Canton, MA 02021

Attention: Lee Meier

 

Re: Aethlon Medical, Inc.

 

Ladies and Gentlemen:

 

[We are][I am] counsel to Aethlon Medical, Inc., a Nevada corporation (the
"Company"), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of June 23, 2015 (the "Securities
Purchase Agreement"), entered into by and among the Company and the buyers named
therein (collectively, the "Holders") pursuant to which the Company issued to
the Holders shares of the Company's common stock, par value $0.001 per share
(the "Common Stock") (the shares of Common Stock issuable pursuant to the terms
of the Securities Purchase Agreement, collectively, the "Common Shares") and
warrants exercisable for shares of Common Stock (the "Warrants"). Pursuant to
the Securities Purchase Agreement, the Company also has entered into a
Registration Rights Agreement with the Holders (the "Registration Rights
Agreement") pursuant to which the Company agreed, among other things, to
register the resale of the Registrable Securities (as defined in the
Registration Rights Agreement), including the Common Shares issuable pursuant to
the Securities Purchase Agreement and the shares of Common Stock issuable upon
exercise of the Warrants under the Securities Act of 1933, as amended (the "1933
Act"). The description of the Registrable Securities are set forth on Schedule A
hereto [Selling Shareholder Table]. In connection with the Company's obligations
under the Registration Rights Agreement, on June 23, 2015, the Company filed a
Registration Statement on Form S-3 (File No. 333-_____________) (the
"Registration Statement") with the Securities and Exchange Commission (the
"SEC") relating to the Registrable Securities which names each of the Holders as
a selling shareholder thereunder.

 

In connection with the foregoing, [we][I] advise you that a member of the SEC's
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS]. [We][I] have no knowledge as
of the date of this letter, subsequent to such telephonic conversation with the
SEC's staff, that any stop order suspending its effectiveness has been issued or
that any proceedings for that purpose are pending before, or threatened by, the
SEC. Based on the foregoing, and unless subsequent and contrary information is
furnished to you, the Registrable Securities set forth on Schedule A hereto are
available for resale under the 1933 Act pursuant to the Registration Statement.

 

44

 

 

This letter and any legal opinion(s) furnished to you in connection herewith,
unless and until subsequently revoked or modified orally or in writing by
Jennifer A. Post or Gia C. Twine, or in writing from any member of this firm
(which writing may include email correspondence), shall serve as our standing
instruction to you that the Registrable Securities set forth on Schedule A
hereto are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of Registrable Securities to the Holders as
contemplated by the Company's Irrevocable Transfer Agent Instructions dated June
23, 2015. .

 

Very truly yours,

 

[ISSUER'S COUNSEL]

 

By:_____________________

 

CC: Empery Asset Master, LTD

 

Empery Tax Efficient, LP

 

Empery Tax Efficient II, LP

 

Alpha Capital Anstalt

 

Osher Capital Partners LLC

 

Lincoln Park Capital Fund, LLC

 

Frontier Ventures, LLC

 

Adam Sackstein

 

Chirag S. Shah

 

Kevin L. Kunkle

 

Jay K. Patel

 

Gary Karlin and Jane Zamost

 

Rajendra P. Gupta

 

Christopher Wetzel

 

Sydney Tyson

 

Nirav K. Shah

 

Marshall Wolf

 

Joshua S. Brodkin

 

 

45

 

EXHIBIT B

 

SELLING SHAREHOLDERS

 

The shares of common stock being offered by the selling shareholders are those
issued to the selling shareholders pursuant to the Securities Purchase Agreement
and upon exercise of the warrants. For additional information regarding the
issuance of that common stock and warrants, see "Private Placement of Common
Stock and Warrants" above. We are registering the shares of common stock in
order to permit the selling shareholders to offer the shares for resale from
time to time. Except for the ownership of the shares of common stock and the
warrants issued pursuant to the Securities Purchase Agreement, the selling
shareholders have not had any material relationship with us within the past
three years.

 

The table below lists the selling shareholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
shareholders. The second column lists the number of shares of common stock
beneficially owned by each selling shareholder, based on its ownership of the
common stock and warrants, as of ________, 2015, assuming exercise of all
warrants held by the selling shareholders on that date, without regard to any
limitations on exercise.

 

The third column lists the shares of common stock being offered by this
prospectus by the selling shareholders.

 

In accordance with the terms of a registration rights agreement with the selling
shareholders, this prospectus generally covers the resale of at least the sum of
(i) the number of shares of common stock issued pursuant to the Securities
Purchase Agreement as of the Trading Day immediately preceding the date the
registration statement is initially filed with the SEC, and (ii) the maximum
number of shares of common stock issued and issuable upon exercise of the
related warrants as of the Trading Day immediately preceding the date the
registration statement is initially filed with the SEC. The fourth column
assumes the sale of all of the shares offered by the selling shareholders
pursuant to this prospectus.

 

Under the terms of the warrants, a selling shareholder may not exercise the
warrants to the extent such exercise would cause such selling shareholder,
together with its affiliates, to beneficially own a number of shares of common
stock which would exceed 4.99% of our then outstanding shares of common stock
following such exercise, excluding for purposes of such determination shares of
common stock issuable upon exercise of the warrants which have not been
exercised. The number of shares in the second column does not reflect this
limitation. The selling shareholders may sell all, some or none of their shares
in this offering. See "Plan of Distribution."

 

46

 

 



Name of Selling Shareholder  Number of Shares of Common Stock Owned Prior to
Offering  Maximum Number of Shares of Common Stock to be Sold Pursuant to this
Prospectus  Number of Shares of Common Stock Owned After Offering Empery Asset
Master, Ltd. (1)        0 Empery Tax Efficient, LP (2)        0 Empery Tax
Efficient II, LP (3)        0 Alpha Capital Anstalt (4)          Osher Capital
Partners LLC (5)          Lincoln Park Capital Fund, LLC (6)          Frontier
Ventures, LLC (7)          Adam Sackstein          Chirag S. Shah          Kevin
L. Kunkle          Jay K. Patel          Gary Karlin and Jane Zamost         
Rajendra P. Gupta          Christopher Wetzel          Sydney Tyson         
Nirav K. Shah          Marhall Wolf          Joshua S. Brodkin         



 



(1)Empery Asset Management LP, the authorized agent of Empery Asset Master Ltd.
("EAM"), has discretionary authority to vote and dispose of the shares held by
EAM and may be deemed to be the beneficially owner of these shares. Martin Hoe
and Ryan Lane, in their capacity as investment managers of Empery Asset
Management LP, may also be deemed to have investment discretion and voting power
over the shares held by EAM. EAM, Mr. Hoe and Mr. Lane each disclaim any
beneficial ownership of these shares.

 

(2) Empery Asset Management LP, the authorized agent of Empery Tax Efficient, LP
("ETE"), has discretionary authority to vote and dispose of the shares held by
ETE and may be deemed to be the beneficially owner of these shares. Martin Hoe
and Ryan Lane, in their capacity as investment managers of Empery Asset
Management LP, may also be deemed to have investment discretion and voting power
over the shares held by ETE. ETE, Mr. Hoe and Mr. Lane each disclaim any
beneficial ownership of these shares.

 

(3) Empery Asset Management LP, the authorized agent of Empery Tax Efficient, LP
("ETE II"), has discretionary authority to vote and dispose of the shares held
by ETE II and may be deemed to be the beneficial owner of these shares. Martin
Hoe and Ryan Lane, in their capacity as investment managers of Empery Asset
Management LP, may also be deemed to have investment discretion and voting power
over the shares held by ETE II. ETE II, Mr. Hoe and Mr. Lane each disclaim any
beneficial ownership of these shares.

 

(4) Konrad Ackermann, as Director of Alpha Capital Anstalt, has discretionary
authority to vote and dispose of the shares held by Alpha Capital Anstalt. Mr.
Ackermann disclaims any beneficial ownership of these shares.

 



(5) Ari Kluger, as General Partner of Osher Capital Partners LLC, has
discretionary authority to vote and dispose of the shares held by Osher Capital
Partners LLC. Mr. Kluger disclaims any beneficial ownership of these shares.

 

(6) Joshua Scheinfeld, as President of Lincoln Park Capital Fund, LLC, has
discretionary authority to vote and dispose of the shares held by Lincoln Park
Capital Fund, LLC. Mr. Scheinfeld disclaims any beneficial ownership of these
shares.

 

(7) Munish Sood, as the Managing Member of Frontier Ventures, LLC, has
discretionary authority to vote and dispose of the shares held by Frontier
Ventures, LLC. Mr. Sood disclaims any beneficial ownership of these shares.

 

47

 

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock issued pursuant to the terms of
the securities purchase agreement and upon exercise of the warrants to permit
the resale of these shares of common stock by the holders of such shares and
warrants from time to time after the date of this prospectus. We will not
receive any of the proceeds from the sale by the selling shareholders of the
shares of common stock. We will bear all fees and expenses incident to our
obligation to register the shares of common stock.

 

The selling shareholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
shareholders will be responsible for underwriting discounts or commissions or
agent's commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

·on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

·in the over-the-counter market;

 

·in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

·through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·short sales;

 

·sales pursuant to Rule 144;

 

·broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

 

·a combination of any such methods of sale; and

 

·any other method permitted pursuant to applicable law.

 

48

 

 

If the selling shareholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling shareholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling shareholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling shareholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

 

The selling shareholders may pledge or grant a security interest in some or all
of the shares of common stock or warrants owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling shareholders to include the pledgee, transferee
or other successors in interest as selling shareholders under this prospectus.
The selling shareholders also may transfer and donate the shares of common stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling shareholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be "underwriters" within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling shareholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

There can be no assurance that any selling shareholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
shareholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or "blue sky" laws;
provided, however, that a selling shareholder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
shareholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling shareholders will be entitled to contribution. We may be indemnified by
the selling shareholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling shareholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 



49

